Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 1 of 12 PageID: 1782



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA

        v.
                                                                Cr. No. 17-228
 VINCENT P. FALCI,                                              OPINION

                     Defendant.

THOMPSON, U.S.D.J.

                                        INTRODUCTION

       This matter comes before the Court upon the Motion for Compassionate Release under

the First Step Act filed by Defendant Vincent P. Falci (“Defendant”). (ECF No. 103.) Defendant

requests either a reduction of his sentence to time-served or, in the alternative, modification of

his sentence to supervised release with the condition of home confinement. (Mot. at 1, ECF No.

103.) The Government opposes. (ECF No. 106.) The Court has decided the Motion upon the

written submissions of the parties and without oral argument. For the reasons stated below,

Defendant’s Motion is denied.

                                         BACKGROUND

       Defendant engaged in a decade-long Ponzi scheme in which he effected the loss of

millions of dollars from close friends and family members. (Superseding Indictment ¶¶ 1–3, ECF

No. 43.) On December 13, 2018, a jury found Defendant guilty of four counts of securities and

wire fraud. (Jury Verdict, ECF No. 83.) On May 22, 2019, this Court sentenced Defendant to 180

months’ imprisonment followed by three years of supervised release. (J. at 1–3, ECF No. 95.)




                                                  1
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 2 of 12 PageID: 1783



Defendant has been serving his sentence at FCI Fort Dix. (Mot. at 1.) Defendant’s projected

release date is March 7, 2032. (Reiser Decl., Attach. 2, ECF No. 106-1.)

       On April 27, 2020, Defendant filed the present Motion for Compassionate Release under

the First Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A) in light of the current COVID-19

pandemic. (Mot. at 1–2.) Defendant, a sixty-year-old male, asserts that he has medical conditions

that put him at high risk of serious health consequences should he contract COVID-19, including

“hypertension, high-tri-glycerides, diverticulosis, diverticulitis, and chronic obesity.” (Id. at 3.)

Defendant has also had his gallbladder removed and colon reconstructed, and has been a heavy

smoker for forty years. (Id.) Defendant further asserts that the conditions at FCI Fort Dix create

“an unreasonable risk of exposure to COVID-19” and do not provide “the necessary supplies for

personal and environmental hygiene necessary to protect against contraction of the virus.” (Id. at

5.) On May 7, 2020, Defendant filed a Motion to Expedite his Motion for Compassionate

Release. (ECF No. 104.)

       Defendant states that he filed a request with the Warden of FCI Fort Dix seeking release

due to COVID-19 on April 6, 2020. (Id. at 1–2.) Defendant then filed a second request with the

Warden on April 13, 2020 because he was concerned that his first request lacked specificity.

(Mot. to Expedite at 1, ECF No. 104.) 1 On April 27, 2020, Defendant received a response from

the Warden’s Office, which confirmed that Defendant had “requested a Compassionate

Release/RIS consideration.” (Warden’s Response, Ex. A, Mot. to Expedite.) However, the

Warden’s Office noted that there are specific categories for compassionate release with differing



1
  The Government has attached Defendant’s request to the Warden, dated April 14, 2020, as an
exhibit to its Opposition. (Ex. A, ECF No. 106-2.) In his request, Defendant asks the Warden to
file a motion on his behalf due to his “age, health factors including but not limited to
hypertension and obesity,” and the fact that he is a non-violent offender with no prior criminal
history. (Id.)
                                                   2
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 3 of 12 PageID: 1784



requirements, and that Defendant had failed to “indicate which category [he] wished to be

considered under.” (Id.) The Warden denied Defendant’s request and instructed him to re-submit

his request with “one specific category” or “appeal the decision through the Administrative

Remedy process.” (Id.) Defendant has not indicated whether he has re-submitted his request or

appealed the Warden’s decision.

       On May 20, 2020, the Government filed an Opposition to Defendant’s Motion for

Compassionate Release, arguing that Defendant has failed to establish “extraordinary and

compelling reasons” to warrant a reduction in his sentence. (Opp’n at 17–20, ECF No. 106.) The

Government provides a Declaration from James Reiser, a Case Management Coordinator at FCI

Fort Dix, which details several measures the Bureau of Prisons (“BOP”) has taken to protect the

health of inmates during the COVID-19 pandemic. (Reiser Decl. ¶ 21.) These measures include,

but are not limited to, providing face coverings for inmates and staff, screening newly admitted

inmates, placing symptomatic inmates in isolation, and restricting nonessential contractors and

visits to facilities. (Id.) The Declaration also notes that, as of May 19, 2020, FCI Fort Dix had

twenty-two inmates who had tested positive for COVID-19 and twenty-seven inmates who had

recently recovered. (Id. ¶ 22.)

       The Government also provides Defendant’s medical records from the BOP. (BOP

Records, Ex. C, ECF No. 113.) These records confirm Defendant’s reported hypertension and

history of smoking, and state that Defendant had his gallbladder removed in 2008 and his colon

reconstructed in 2016. (Id. at 3, 18.) The records also indicate that Defendant had a Body Mass

Index (“BMI”) of 30.8 as of January 10, 2020. (Id. at 2.) An entry from July 8, 2019 stated that

Defendant “has a 6% risk of heart disease in 10 years” (id. at 18), whereas an entry from January

10, 2020 found that Defendant has a 12.6% risk of heart disease in 10 years (id. at 3).



                                                 3
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 4 of 12 PageID: 1785



       On June 8, 2020, Defendant filed a Reply, in which he asserts that FCI Fort Dix has

failed to implement the majority of the BOP’s preventative measures with regards to COVID-19.

(Reply at 3–7, ECF No. 112.) Defendant’s Motion for Compassionate Release is presently before

the Court.

                                       LEGAL STANDARDS

I.     First Step Act

       Under the First Step Act, a court may modify a sentence once it has been imposed for

“extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The statute provides in

relevant part:

       (c) Modification of an imposed term of imprisonment. The court may not modify
       a term of imprisonment once it has been imposed except that—

                 (1)    In any case—

                        (A)   the court, upon motion of the Director of the Bureau of
                              Prisons, or upon motion of the defendant after the
                              defendant has fully exhausted all administrative rights to
                              appeal a failure of the Bureau of Prisons to bring a motion
                              on the defendant’s behalf or the lapse of 30 days from the
                              receipt of such a request by the warden of the defendant’s
                              facility, whichever is earlier, may reduce the term of
                              imprisonment (and may impose a term of probation or
                              supervised release with or without conditions that does not
                              exceed the unserved portion of the original term of
                              imprisonment), after considering the factors set forth in
                              section 3553(a) to the extent that they are applicable, if it
                              finds that—

                                       (i)    extraordinary and compelling reasons
                                              warrant such a reduction . . . .

§ 3582(c). A defendant seeking a modification of a sentence under the FSA must (i) satisfy the

procedural exhaustion requirement of the FSA and (ii) demonstrate that extraordinary and

compelling reasons exist to modify the sentence. § 3582(c)(1)(A).



                                                4
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 5 of 12 PageID: 1786



                                          DISCUSSION

I.     Exhaustion of Administrative Remedies

       The Government does not oppose Defendant’s Motion on failure to exhaust grounds,

although the Government notes that the current “set of circumstances may not strictly satisfy the

exhaustion requirement under 18 U.S.C. § 3582(c)(1)(A).” (Opp’n at 13 n.6.) Still, the Court

must review whether Defendant has exhausted his administrative remedies before assessing the

merits of his Motion. See United States v. Raia, 954 F.3d 594 (3d Cir. 2020) (finding that it

would be futile to remand the defendant’s motion for compassionate release to the district court

because the defendant had failed to exhaust his administrative remedies); see also United States

v. Epstein, 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020) (“[T]he FSA does not provide this

Court with the authority to excuse Defendant’s failure to exhaust his administrative remedies or

to waive the 30-day waiting period.”).

       Defendant states that he filed requests with the Warden of FCI Fort Dix on both April 6,

2020 and April 14, 2020. (Mot. to Expedite at 1.) Because Defendant concedes that his April 6,

2020 request may have been inadequate (id. at 1–2), the Court considers April 14, 2020 to be the

operative date that activates the thirty-day period under § 3582(c)(1)(A). 2 Since thirty days have

passed since April 14, 2020, the exhaustion requirement has likely been satisfied. See Epstein,

2020 WL 1808616 at *4 (“[U]nder the [FSA], the longest period of time that Defendant will

need to wait before filing his motion is 30 days.”). However, the Warden’s response on April 27,

2020 found Defendant’s request to be deficient for failure to indicate “which category [he]

wished to be considered under.” (Warden’s Response, Ex. A.) These circumstances raise the




2
 The Government also notes that it could not find any record of the April 6, 2020 request.
(Opp’n at 8.)
                                                 5
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 6 of 12 PageID: 1787



question of whether a Defendant can satisfy the FSA’s exhaustion requirement by filing a

deficient request with the BOP. Upon review of Defendant’s April 14, 2020 request, the Court

finds that Defendant provided the BOP with adequate information as to his grounds for seeking

compassionate release, and therefore the exhaustion requirement under § 3582(c)(1)(A) is

satisfied.

II.     Section 3553(a) Factors

        Before considering whether extraordinary and compelling reasons warrant a reduction in

Defendant’s sentence, the Court must first “consider[ ] the factors set forth in section 3553(a) to

the extent that they are applicable.” § 3581(c)(1)(A). Those factors include, among other things,

the nature and circumstances of the offense; the history and characteristics of the defendant; the

need for the sentence imposed to reflect the seriousness of the offense; and the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct. 18 U.S.C. § 3553(a).

        Defendant’s underlying conviction was a non-violent offense, and he has no criminal

history other than the present offense. While these factors generally weigh in favor of release,

see United States v. Alexander, 2020 WL 2507778, at *5 (D.N.J. May 15, 2020), the

circumstances of Defendant’s crimes were particularly serious and involved a high level of

deception: for over ten years, Defendant falsely portrayed himself as an experienced investment

advisor and stole over $22 million from seniors, first responders, firefighters, and law

enforcement associations. (Sentencing Tr. 17:14–18, ECF No. 97; Opp’n at 25.) Several of these

victims had a close relationship with Defendant and lost their entire life savings due to

Defendant’s fraudulent scheme. (Sentencing Tr. 20:14–23:6; 27:1–28:24, 30:20–31:15; 32:13–

33:10.) By the time of Defendant’s arrest in 2016, Defendant had either lost or spent the vast



                                                  6
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 7 of 12 PageID: 1788



majority of this money, such that the victims have not been compensated for their significant

losses. (Id. 16:8–18:18.) After careful consideration, the Court imposed a sentence of 180

months’ imprisonment, which was below the Sentencing Guidelines’ range of 262 to 327

months. (Id. 45:4–48:5; J. at 2.) To now reduce this sentence even further, after Defendant has

only served one year of his sentence, would ignore the seriousness of the offense and create an

“unwarranted sentence disparit[y] among defendants with similar records.” § 3553(a)(6); cf.

Durante v. United States, 2020 WL 2520280, at *2 (D.N.J. May 18, 2020) (“[I]n light of [the

defendant’s] extraordinary culpability, and the fact that he received a sentence remarkably below

the guidelines range, he is not entitled to any further reduction of his sentence”). Accordingly,

the § 3553(a) factors do not warrant a reduction in Defendant’s sentence.

III.   Extraordinary and Compelling Reasons

       Congress directed the Sentencing Commission to define the term “extraordinary and

compelling reasons.” See 28 U.S.C. § 994(t). The Sentencing Commission has defined that term

as it relates to the BOP’s discretion under the previous version of § 3582(c)(1)(A), but it has not

updated its Policy Statement since the passage of the First Step Act. Alexander, 2020 WL

2507778, at *3; U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13, Application Note 1

(U.S. Sentencing Comm’n 2018). Accordingly, “the Policy Statement provides useful guidance

for district courts in assessing a defendant’s eligibility for compassionate release, but it ‘does not

constrain [a court’s] independent assessment of whether ‘extraordinary and compelling reasons’

warrant a sentence reduction under § 3852(c)(1)(A).’” Alexander, 2020 WL 2507778, at *3

(quoting United States v. Rodriguez, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020)).

       The U.S. Sentencing Commission’s Policy Statement provides that a defendant may

show extraordinary and compelling reasons for compassionate release based on (A) the medical



                                                  7
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 8 of 12 PageID: 1789



condition of the defendant, (B) the age of the defendant, (C) the defendant’s family

circumstances, or (D) for “other reasons.” U.S.S.G. § 1B1.13, Application Note 1. Relevant to

Defendant’s motion, a defendant may show extraordinary and compelling reasons for release

based on a medical condition where

   (i)         The defendant is suffering from a terminal illness . . .
   (ii)        The defendant is–
               I. suffering from a serious physical or medical condition,
               II. suffering from a serious functional or cognitive impairment, or
               III. experiencing deteriorating physical or mental health because of the aging process,
                    that substantially diminishes the ability of the defendant to provide self-care
                    within the environment of a correctional facility and from which he or she is not
                    expected to recover.

§ 1B1.13, Application Note 1.A. To seek compassionate release based on the age of the

defendant, the defendant must be at least sixty-five years old. § 1B1.13, Application Note 1.B.

          A.      Defendant’s Medical Conditions

          Defendant asserts that his underlying medical conditions place him at high-risk of serious

complications should he contract COVID-19. (Mot. at 2–3; Reply at 9–11.) Defendant cites to

his obesity, hypertension, diverticulosis, diverticulitis, history of smoking, gallbladder removal,

colon reconstruction, and age. (Id.) Of these conditions, the Centers for Disease Control and

Prevention (“CDC”) has only identified severe obesity and pulmonary hypertension as illnesses

that may put individuals at high risk for severe illness from COVID-19. Groups at Higher Risk

for Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (last updated May 14, 2020). According to the BOP’s

medical records, Defendant’s BMI as of January 10, 2020 was 30.8 (BOP Records at 2), which

does not meet the threshold of “severe obesity” that the CDC has determined to be a high-risk

factor. Groups at Higher Risk for Severe Illness, CDC (defining severe obesity as “a body mass

index (BMI) of 40 or above”). Additionally, the medical records show that although Defendant

                                                    8
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 9 of 12 PageID: 1790



suffers from hypertension, he is successfully managing this condition with medication and his

risk of cardiovascular disease is still relatively low. (BOP Records at 3, 18.) 3 There is no

indication that Defendant suffers from pulmonary hypertension or any other “serious heart

condition” that the CDC has identified as a high-risk factor. As for Defendant’s other medical

conditions, Defendant provides no support to show that these conditions increase the risk of

complications from COVID-19. Although Defendant was a regular smoker for many years, there

is no indication that he suffers from a chronic lung disease. Furthermore, Defendant’s age is not

considered a high-risk factor. Groups at Higher Risk for Severe Illness, CDC (finding that adults

65 years and older are at high risk for complications from COVID-19).

          Other courts have denied compassionate release to prisoners who are of similar age and

have similar medical conditions to Defendant. See Alexander, 2020 WL 2507778, at *4 (denying

a motion for compassionate release where the defendant suffered from hypertension and obesity

but medical records showed the BOP was “adequately managing [his] medical care”); see also

United States v. Hammond, 2020 WL 2126783, at *5 (W.D. Pa. May 5, 2020) (denying motion

for compassionate release where defendant was a 56-year old man with hypertension); Durante,

2020 WL 2520280, at *2 (denying motion for compassionate release where defendant was a 66-




3
    A July 8, 2019 entry states:

          As per the Coronary Heart Disease Risk Calculator by the Medical College of
          Wisconsin . . . [Defendant] has a 6% risk of heart disease in 10 years.
          [Defendant] has hypertension which was diagnosed in 2009. Presently he is
          ordered Amlodipine 5mg QAM and HCTZ 12.5 mg QAM. He reports that he is
          compliant with this medication regimen and, he denies experiencing any adverse
          effects from it. He denies having any chest pain or shortness of breath.

(Medical Records at 18.) Still, a January 10, 2020 entry states that “[a]ccording to BOP risk
assessment guidelines, inmate has a 12.6% 10-year ASCVD,” which is considerably higher than
what was recorded previously. (Id. at 3.)
                                                  9
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 10 of 12 PageID: 1791



year old man with a limited record of hypertension). Defendant claims that courts have granted

compassionate release to prisoners with similar health conditions and provides a lengthy list of

cases for reference. (Reply at 19; Ex. F, ECF No. 112.) However, the vast majority of these cases

involved defendants who were either older than Defendant or suffered from more serious

medical conditions, such as diabetes, kidney disease, pulmonary hypertension, or chronic lung

disease. The few cases in which the defendant had similar medical conditions to Defendant are

readily distinguishable because in each of those cases, the defendant had already served a

substantial portion of his sentence. See, e.g., United States v. Pena, 2020 WL 2301199, at *4–5

(S.D.N.Y. May 8, 2020) (granting release where the defendant had served two-thirds of his

sentence, was eligible for release within one year, and had demonstrated rehabilitation while in

prison); United States v. Soto, 2020 WL 2104787, at *2–3 (D. Mass. May 1, 2020) (granting

release where the defendant had served 75% of his six-month sentence); United States v. Ullings,

2020 WL 2394096, at *5 (N.D. Ga. May 12, 2020) (granting release where the defendant served

more than half of her eight-month sentence). Therefore, while Defendant’s conditions may

heighten his risk of complications from COVID-19, these conditions are not severe enough to

warrant his release, especially in light of the fact that he has only served one year of his fifteen-

year sentence.

       B.        Conditions at FCI Fort Dix

       Defendant contends that the increased risk of contracting COVID-19 at FCI Fort Dix is

an extraordinary and compelling reason for a reduction of his sentence. (Mot. at 5–8.) While the

Court finds it concerning that there are still active COVID-19 cases at FCI Fort Dix, the Court

recognizes that the BOP has undertaken several mitigation measures to protect these inmates, as

documented in the Government’s Opposition and the Reiser Declaration. (Opp’n at 3–4, 19–20;



                                                  10
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 11 of 12 PageID: 1792



Reiser Decl. ¶ 21.) Defendant, however, alleges several ways in which FCI Fort Dix has failed to

implement the BOP’s mitigation measures, including the failure of some staff members to wear

masks, the lack of procedures for staggering or isolating bathroom use, inadequate sanitation,

and the housing of inmates in twelve-person rooms. (Reply at 4–6.) Several of these allegations,

if true, are indeed a cause for concern. Nevertheless, because Defendant has not demonstrated a

sufficiently heightened medical risk with respect to COVID-19, his concerns regarding the

potential to contract COVID-19 are not unique among the FCI Fort Dix population. As the Third

Circuit recently held, the mere existence of “COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” Raia,

954 F.3d at 597; see also Durante, 2020 WL 2520280, at *4 (“The Third Circuit has thus made

clear that the possibility that Covid-19 may spread to [the defendant’s] jail unit cannot, without

more, justify compassionate release.”).

       C.      Length of Sentence and Rehabilitation

       Some district courts have also considered the length of the defendant’s remaining

sentence when determining whether there are extraordinary and compelling reasons under §

3582(c)(1)(A). For example, in United States v. Rodriguez, the court considered that defendant

was a year and a half away from completing his seventeen-year sentence and that he had

demonstrated rehabilitation while in prison as factors weighing in favor of compassionate

release. 2020 WL 1627331, at *11 (recognizing that although “[r]ehabilitation of the defendant

alone shall not be considered an extraordinary and compelling reason,” rehabilitation could be

considered in combination with other factors).

       Defendant has only served one year of his fifteen-year sentence and has presented no

evidence of rehabilitation to this Court. This factor, in combination with the nature of



                                                 11
Case 3:17-cr-00228-AET Document 114 Filed 06/22/20 Page 12 of 12 PageID: 1793



Defendant’s crimes and the insufficient evidence of a serious underlying medical condition

warrant a denial of Defendant’s Motion for Compassionate Release.

                                       CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Compassionate Release (ECF No.

103) is denied, and Defendant’s Motion to Expedite (ECF No. 104) is moot. An appropriate

Order will follow.



Date: June 22, 2020                                        /s/ Anne E. Thompson
                                                           ANNE E. THOMPSON, U.S.D.J.




                                              12
